Citation Nr: 0607159	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


ATTORNEY FOR THE BOARD

Katherine King-Walker









INTRODUCTION

The veteran had active duty military service from April 1966 
to April 1968.

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from an August 2002 rating decision and the veteran 
filed a notice of disagreement in September 2002.  The RO 
issued a statement of the case in December 2003, and the 
veteran perfected his appeal in January 2004.  A December 
2003 rating decision increased the rating to 20 percent 
effective from the date the veteran filed his claim for an 
increased rating, which was June 2002.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
narrowing of joint space in his lumbar spine and abnormal 
mobility on forced motion.  

2.  The veteran's low back disability has not been manifested 
by ankylosis of the spine, residuals of a fracture of the 
vertebra, pronounced back impairment with sciatic neuropathy 
and absent ankle jerk, nor has it incapacitated him for 6 
weeks or more.

3.  The veteran's low back disability has not resulted in 
frequent hospitalizations or impacted his ability to work to 
the extent that would warrant an extraschedular rating.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 
2002); 38 C.F.R. §§ 3.321, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293, 5295 (as in effect 
prior to September 23, 2002), 5243 (as in effect beginning 
September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA's duty to notify was satisfied in a March 2005 letter, 
which contained all four elements required by Pelegrini II.  
Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran proper notice in March 2005 and readjudicated his 
claims in a March 2005 supplemental statement of the case.  
VA also provided him every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  

As to VA's duty to assist, the veteran's VA, and private 
treatment records are in the claims file.  Two VA 
examinations were conducted, and their subsequent reports 
were reviewed.  Furthermore, in a June 2005 letter from the 
veteran, he stated that there was no further relevant 
outstanding evidence to provide. 

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.
II. Claim for higher rating

The veteran seeks a rating in excess of 20 percent for his 
low back disability.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Id.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The law pertaining to evaluating back impairment changed 
during this appeal.  VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5243, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine 
(including degenerative arthritis), effective September 26, 
2003.  See 68 Fed. Reg. 51, 454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt.4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based on limitation or loss of 
motion and other symptoms.  The Board will consider all prior 
and revised rating criteria but the revised rating criteria 
may not be applied to claims prior to the effective date of 
the amended regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. 
West, 12 Vet. App. 55 (1998).





A.  Analysis of diagnostic codes prior to September 23, 2002

Initially, the Board notes there is no evidence of residuals 
of fractured vertebra, or ankylosis of the lumbar spine, 
thus, a rating under the prior criteria for Diagnostic Codes 
5285, 5286 and 5289, respectively, is inappropriate.  The 
Board also notes the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Therefore, the remaining criteria as may be relevant under 
the rating schedule should be considered in the alternative, 
since each contemplates a loss of range of motion.  
Accordingly, the veteran would not be entitled to separate 
ratings under Diagnostic Codes 5292 (limitation of motion), 
5293 (intervertebral disc syndrome), or 5295 (lumbosacral 
strain).  Rather, his impairment would be judged against the 
criteria under each of these Diagnostic Codes.  Whichever 
yielded the highest rating would then be applied to assign 
his evaluation.  

For VA rating purposes, the normal range of motion for the 
thoracolumbar spine is 0 to 30 degrees extension, 0 to 90 
degrees flexion, 0 to 30 degrees lateral flexion, and 0 to 30 
degrees left and right rotation.  See 38 C.F.R. 4.71a, Plate 
V.   

Pursuant to Diagnostic Code 5295 in effect prior to September 
2003, and under which the veteran was initially evaluated by 
the RO, a 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating is warranted for severe lumbosacral strain; 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. 4.71a, Diagnostic Code 5295.  

At an August 2002 examination, the veteran's lumbar spine 
range of motion (ROM) was to 95 degrees flexion.  Extension 
was to 30 degrees, lateral flexion to 30 degrees, bilaterally 
and rotation to 35 degrees, bilaterally.  At an April 2004 
examination, findings of an August 2002 X-ray of the lower 
spine reflected moderately severe narrowing of the disc space 
between L3 and L4, moderate narrowing of disc space between 
L4 and L5, and moderately severe narrowing of the disc space 
between L5 and S1.  ROM for the spine at that time was lumbar 
flexion to 50 degrees, lumbar extension 15 degrees, lumbar 
right lateral flexion 15 degrees, left lateral flexion 15 
degrees, right rotation 15 degrees, left rotation 20 degrees.  
The examiner diagnosed the veteran with lumbar degenerative 
joint disease, chronic low back strain, spina bifida occulta 
and lumbar disc disease.  Due to the narrowing of disc space, 
degenerative disc disease and abnormal mobility of the 
veteran's lumbar spine, he meets the criteria for a 40 
percent rating pursuant to Diagnostic Code 5295.

Since a 40 percent evaluation is the highest rating available 
under Diagnostic Code 5295 for lumbosacral strain, and under 
Diagnostic Code 5292 for limitation of motion, there only 
remains for consideration Diagnostic Code 5293 
(intervertebral disc syndrome).  This provides for a 60 
percent rating for pronounced back impairment with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The Board acknowledges 
the veteran has manifested objective pain with ROM and upon 
palpitation, exhibited some lower extremity weakness at his 
August 2002 examination, has reportedly used a cane and 
walker in the past, and has reported muscle spasms.  However, 
he does not meet the criteria for an increase rating for 
intervertebral disc syndrome.  At his August 2002 
examination, he had a negative straight leg lift and no 
sciatic tenderness.  In addition, at a January 2003 
outpatient visit, his neurologic assessment was normal.  He 
reported that his pain was relieved by medication at a May 
2003 outpatient visit, and at an April 2004 examination, 
Laseques's sign was negative, he was able to lift both his 
legs and walk on his heels and toes, and no atrophy, redness, 
swelling, muscle spasm or weakness was found.  Thus, under 
these circumstances, the overall clinical picture does not 
reflect the pronounced, persistent symptoms that would 
warrant an increased rating pursuant to Diagnostic Code 5293.




B.  Analysis of diagnostic codes post September 23, 2002

The criteria for evaluating intervertebral disc syndrome was 
revised effective September 23, 2002, and as previously 
indicated the criteria for evaluating impairment of the spine 
generally, was revised effective September 26, 2003.  The 
veteran was effectively notified of these changes in an 
October 2005 supplemental statement of the case.

Under the revised criteria, intervetebral disc syndrome is 
rated on two alternative tracks:  based on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As detailed above, the veteran has manifested no neurological 
impairments.  A January 2003 History and Physical Progress 
Note reflected that his neurologic assessment was normal.  At 
an October 2003 VA outpatient visit, the veteran denied any 
bowel or bladder incontinence, and manual muscle testing 
reflected no neurological weakness.  During an inpatient stay 
in November 2003, an orthopedic physician found no radicular 
symptoms; the veteran manifested no loss of sensation, bowel 
or bladder control, or lower muscle function and he had 
normal sensation throughout his lower extremities and 
peroneal area.  In addition, no neurological abnormalities 
were noted at his August 2002 and April 2004 VA examinations.  
Specifically, the report of the April 2004 examination noted 
that sensation was intact to his lower extremities.  Thus, 
the veteran has not presented symptoms for a separate 
neurological evaluation.

An "incapacitating" episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Pursuant to the "incapacitating episodes track, 
a 60 percent rating is assigned when the total duration of 
incapacitating episodes is at least 6 weeks during the 
previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
At the August 2002 VA examination, the veteran stated he had 
used 10 sick days the previous year.  He was hospitalized due 
to his back from November 26, 2003 to December 5, 2003 (10 
days).  The day before the veteran's admission, he had just 
been discharged from the hospital due to a cardiac 
catherterization.  He returned to the emergency room with 
fevers and such severe back pain, he was unable to walk.  He 
was treated with pain medication, and aggressive antibiotics.  
He was evaluated by orthopedics and objective findings 
reflected tenderness on palpitation and during ROM.  The 
examiner's impression was possible diskitis or infectious 
process.  At his April 2004 examination, the veteran stated 
that he had used 4 weeks of sick days the previous year.  
Except for the noted inpatient hospitalization, the file is 
negative for corroborating evidence of doctor-prescribed 
bedrest due to his back.  The evidence simply fails to 
demonstrate that the veteran's low back disability has 
actually incapacitated him to the frequency required for a 60 
percent rating under Diagnostic Code 5243.  

As to a rating of the disability under the General Rating 
Formula for Diseases and Injuries of the Spine, and the 
orthopedic manifestations, the current criteria provide that 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Yet as detailed above there 
is no evidence of ankylosis of the spine, and therefore, does 
the veteran not meet the criteria for a higher rating under 
Diagnostic Code 5243.

C.  Functional loss and extraschedular considerations 

It is necessary to consider functional loss due to pain, 
including pain during flare-ups, weakness, fatigability, and 
incoordination when rating disabilities related to joints.  
See 38 C.F.R. §§ 4.40 and 4.45,Deluca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the veteran has reported back 
symptoms, including pain, fatigability, and weakness, yet he 
has been able to flex to at least 40 degrees and beyond in 
clinical settings (as noted in the August 2002 and April 2004 
VA examinations), which is far above the ROM standard for a 
40 percent rating under current criteria.  In addition, at a 
September 2003 outpatient physical therapy visit, the veteran 
was able to stand on his toes and heels, and squat 
unassisted, and had normal gluteus medius muscle strength.  
Further, an October 2003 outpatient note reflected no 
neurological weakness, and at the April 2004 examination, the 
veteran's muscle strength was 5/5 and no weakness was noted.  
Thus, the Board finds that the current 40 percent rating 
adequately compensates any potential functional loss due to 
pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination.

Lastly, the Board observes that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for service-connected disabilities, an extraschedular 
evaluation will be assigned. 38 C.F.R. § 3.321(b)(1).  
Although the veteran was hospitalized once for a period of 10 
days due to low back pain, the evidence reflects that he 
recovered from that acute episode and has not been 
hospitalized due to his back since.  Furthermore, his low 
back disability has not impacted his ability to work to the 
extent that would warrant an extraschedular rating.  
According to his April 2004 examination report, he currently 
is employed as a cement salesman for a private company.  
Moreover, the schedular rating already assigned is based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.


ORDER

A 40 percent rating for a low back disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.





____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


